DETAILED ACTION
This office action is in response to the application filed on 6/12/2020.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 6/12/2020 and 7/30/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Examiner’s Note – Allowable Subject Matter
Claims 4-10 are objected to as being allowable, yet remain dependent upon a rejected claim and would otherwise be allowable if incorporated into the base claim along with any intervening claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 12-13, 16, and 18-20, is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Shah (US 2017/0091397 A1).  
Regarding claims 1, 18, and 20, Shah teaches:
“A system, comprising: an apparatus, comprising: 	a communications interface configured to enable communications with one or more computing devices (Shah, ¶ 31, and 112 teaches implementation with a network communications adapter to connect to a data processing network); 	one or more processors configured by instructions (Shah, ¶ 31, and 112 teaches a processor to execute method steps.  Further, Shah, ¶ 105-106 teaches a computer readable medium to execute method steps) to: 	receive a request from a first computing device for access to information related to a first user data set (Shah, ¶ 64 Ln. 1-13 user 102-1 requests medical records from the repository); 	determine, or receive an indication of a determination, whether the first computing device can access the information based on criteria for sharing information (Shah, ¶ 64 Ln. 7-18 and ¶ 67 teaches SHRDB 106 determines the access rights of the medical records as defined by owner user 102-1), the criteria based on one or more characteristics of the first user data set and a second user data set accessible by the first computing device (Shah, ¶ 43, ¶ 64 Ln. 7-18 and ¶ 67 teaches SHRDB 106 determines the access rights of the medical records as defined by owner user 102-1 and the characteristics of target location entity 102-2 which includes viewing itself and ); and 	provide a response based on the determination, the response preserving privacy of a user corresponding to the first user data set (Shah, ¶ 45 and ¶ 64 Ln. 13-18 teaches viewing or partial viewing of the medical records owned by user 102-1 by 102-2 based on the privacy criteria)”.
 
Regarding claim 2, Shah teaches:
“The system of claim 1 (Shah teaches the limitations of the parent claims as discussed above), wherein the criteria is set rules based (Shah, ¶ 43, ¶ 64 Ln. 7-18 and ¶ 67 teaches SHRDB 106 determines the access rights of the medical records based on a set of rules established owner user 102-1 and the characteristics of target location entity 102-2 which includes viewing itself and sharing)”.
Regarding claims 12 and 19, Shah teaches:
“The system of claim 1 (Shah teaches the limitations of the parent claims as discussed above), wherein the determination of the access or receipt of the indication of the determination of the access is based on receipt of data from a distributed ledger (Shah, ¶ 76-79 teaches blockchain implemented access of medical health information)”.
Regarding claim 13, Shah teaches:
“The system of claim 1 (Shah teaches the limitations of the parent claims as discussed above), wherein the determination of the access or the receipt of the indication of the determination of the access comprises a binary output (Shah, ¶ 43, ¶ 64 Ln. 7-18 and ¶ 67 teaches SHRDB 106 determines the access rights of the medical )”.
Regarding claim 16, Shah teaches:
“The system of claim 1 (Shah teaches the limitations of the parent claims as discussed above), wherein the response comprises one of: permitting access to the information based on the criteria comprising consent or permission by the user to access the information (Shah, ¶ 45 and ¶ 64 Ln. 13-18 teaches viewing or partial viewing of the medical records owned by user 102-1 by 102-2 based on the privacy criteria)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah, in view of Peng (US 2016/0132686 A1). 
Regarding claim 3, Shah teaches:
“The system of claim 1 (Shah teaches the limitations of the parent claims as discussed above)”.
	“wherein the criteria comprises adaptive criteria (Peng, ¶ 12 teaches adaptive data access controller to access information)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Peng, to modify the data access system of Shah to include the adaptive data access mechanism for information as taught in Peng.  The motivation to do so constitutes use of a known technique (i.e., adaptive data access mechanism for information) to improve similar devices and/or methods (i.e., data access system) to obtain predictable results.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah, in view of Bryant et al. (US 11,217,332 B1).
Regarding claim 11, Shah teaches:
“The system of claim 1 (Shah teaches the limitations of the parent claims as discussed above), wherein the one or more processors are configured by the instructions to determine the access alone or in combination with one or more other devices, or the one or more processors are configured by the instructions to receive the indication of the determination of the access from the one or more other devices (Shah, ¶ 76-79 teaches blockchain implemented access of medical health information)”. 	Shah does not, but in related art, Bryant teaches:
“wherein the one or more other devices includes the first computing device, at least a second computing device, or a combination of the first and the at least a second computing devices (Bryant, Fig. 3, Col. 8 Ln. 16-37 depicts and describes a blockchain )”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Bryant, to modify the data access system of Shah to include the implementation to have blockchain nodes that make access attempts as taught in Bryant.  The motivation to do so constitutes use of a known technique (i.e., implementation to have blockchain nodes that make access attempts) to improve similar devices and/or methods (i.e., data access system) to obtain predictable results.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah, in view of Hsu et al. (US 2015/036603 A1).
Regarding claim 14, Shah teaches:
“The system of claim 1 (Shah teaches the limitations of the parent claims as discussed above)”.
Shah does not, but in related art, Hsu teaches:
“wherein the determination of the access or the receipt of the indication of the determination of the access is based on a determination of a fuzzy function using a third likelihood function, wherein the fuzzy function or the third likelihood function is either pre-set or adaptive (Hsu, ¶ 235 teaches a fuzzy function based access control system using an adaptive thresholding mechanism.  Examiner notes that the claim word “third” is simply a label, there is no “first” and “second” function anywhere in the claim and simply using the label “third” is not sufficient to render them necessary)”.
constitutes use of a known technique (i.e., implementation to using a fuzzy logic system with weights and dynamic thresholding) to improve similar devices and/or methods (i.e., data access system) to obtain predictable results.

Regarding claim 15, Shah teaches:
“The system of claim 1 (Shah teaches the limitations of the parent claims as discussed above)”.
Shah does not, but in related art, Hsu teaches:
“wherein the determination of the access or the receipt of the indication of the determination of the access is based on a data driven approach, the data driven approach for use in derivation of rules, wherein the data driven approach comprises computation of a score as a function of weights for respective data in the first and second user data sets (Hsu, ¶ 235 teaches a fuzzy function based access control system using an adaptive thresholding mechanism.  Examiner notes that the claim word “third” is simply a label, there is no “first” and “second” function anywhere in the claim and simply using the label “third” is not sufficient to render them necessary)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Hsu, to modify the data access system of Shah to include the implementation to using a fuzzy logic system with weights and dynamic thresholding as taught in Hsu.  The motivation to do so constitutes implementation to using a fuzzy logic system with weights and dynamic thresholding) to improve similar devices and/or methods (i.e., data access system) to obtain predictable results.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah, in view of Dix et al. (US 2017/0346693 A1).
Regarding claim 17, Shah teaches:
“The system of claim 16 (Shah teaches the limitations of the parent claims as discussed above)”.
Shah does not, but in related art, Dix teaches:
“wherein the one or more processors are further configured by the instructions to communicate a request to the first computing device to verify the removal of the data or the second field of data from the second user data set or receive a verification of the removal of the data or the second field of data from the second user data set from a distributed ledger (Dix ¶ 7 and 9 teaches removal of configuration rules from a blockchain between all of the nodes and verification of the blocks that create the removal of the data)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Shah and Dix, to modify the data access system of Shah to include the implementation to using removal of data in a blockchain system as taught in Dix.  The motivation to do so constitutes use of a known technique (i.e., mplementation to using removal of data in a blockchain system) to improve similar devices and/or methods (i.e., data access system) to obtain predictable results.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
Examiner, Art Unit 2435